        Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 1 of 47



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


AFFINITY HOSPITAL, LLC                         )
d/b/a TRINITY MEDICAL CENTER                   )
800 Montclair Road                             )
Birmingham, AL 35213                           )
                                               )
ALLIANCE HEALTH PARTNERS, LLC                  )
d/b/a MERIT HEALTH BATESVILLE                  )
303 Medical Center Drive                       )
Batesville, MS 38606                           )
                                               )
AMORY HMA, LLC                                 )
d/b/a MERIT HEALTH GILMORE MEMORIAL            )
1105 Earl Frye Boulevard                       )
Amory, MS 38821                                )
                                               ) Case No. 1:18-cv-2310
ANNISTON HMA, LLC                              )
301 East 18th Street                           )
Anniston, AL 36207                             )
                                               )
ARMC, LP                                       )
6250 Highway 83-84                             )
Abilene, TX 79606                              )
                                               )
AUGUSTA HOSPITAL, LLC                          )
d/b/a TRINITY HOSPITAL OF AUGUSTA              )
2260 Wrightsboro Road                          )
Augusta, GA 30904                              )
                                               )
BARTOW HMA LLC                                 )
2200 Osprey Boulevard                          )
Bartow, FL 33830                               )
                                               )
BAYFRONT HMA MEDICAL CENTER, LLC               )
701 6th Street South                           )
St. Petersburg, FL 33701                       )
                                               )
BERWICK HOSPITAL COMPANY, LLC                  )
701 East 16th Street                           )
Berwick, PA 18603                              )
      Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 2 of 47




BIG SPRING HOSPITAL CORPORATION          )
1601 West Eleventh Place                 )
Big Spring, TX 79720                     )
                                         )
BILOXI HMA, LLC                          )
d/b/a MERIT HEALTH BILOXI                )
150 Reynoir Street                       )
Biloxi, MS 39530                         )
                                         )
BLACKWELL HMA, LLC                       )
d/b/a ALLIANCEHEALTH BLACKWELL           )
710 South 13th Street                    )
Blackwell, OK 7463                       )
                                         )
BLUE ISLAND HOSPITAL COMPANY LLC         )
d/b/a METROSOUTH MEDICAL CENTER          )
12935 South Gregory Street               )
Blue Island, IL 60406                    )
                                         )
BLUE RIDGE GEORGIA HOSPITAL COMPANY, LLC )
d/b/a FANNIN REGIONAL HOSPITAL           )
2855 Old Highway 5, North                )
Blue Ridge, GA 30513                     )
                                         )
BLUEFIELD HOSPITAL COMPANY, LLC          )
d/b/a BLUEFIELD REGIONAL MEDICAL CENTER  )
500 Cherry Street                        )
Bluefield, WV 24701                      )
                                         )
BLUFFTON HEALTH SYSTEM, LLC              )
303 South Main Street                    )
Bluffton, IN 46714                       )
                                         )
BRANDON HMA, LLC                         )
d/b/a MERIT HEALTH RANKIN                )
350 Crossgates Boulevard                 )
Brandon, MS 39042                        )
                                         )
BROWNWOOD HOSPITAL L.P.                  )
1501 Burnet Drive                        )
Brownwood, TX 76801                      )




                                    2
      Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 3 of 47




BULLHEAD CITY HOSPITAL CORPORATION       )
2735 Silver Creek Road                   )
Bullhead City, AZ 86442                  )
                                         )
CAMPBELL COUNTY, HMA, LLC                )
923 East Central Avenue                  )
LaFollette, TN 37766                     )
                                         )
CARILION MEDICAL CENTER                  )
1906 Belleview Avenue                    )
Roanoke, VA 24014                        )
                                         )
CARILION NEW RIVER VALLEY MEDICAL CENTER )
2900 Lamb Circle                         )
Christiansburg, VA 24073                 )
                                         )
CARLSBAD MEDICAL CENTER, LLC             )
2430 West Pierce Street                  )
Carlsbad, NM 88220                       )
                                         )
CEDAR PARK HEALTH SYSTEM, LP             )
1401 Medical Parkway                     )
Cedar Park, TX 78613                     )
                                         )
CENTRE HOSPITAL CORPORATION              )
d/b/a CHEROKEE MEDICAL CENTER            )
400 Northwood Drive                      )
Centre, AL 35960                         )
                                         )
CHARLESTON AREA MEDICAL CENTER, INC.     )
501 Morris Street                        )
Charleston, WV 25325                     )
                                         )
CHESTER HMA, LLC                         )
One Medical Park Drive                   )
Chester, SC 29706                        )
                                         )
CHESTERFIELD MARLBORO LP                 )
1138 Cheraw Highway                      )
Bennettsville, SC 29512                  )




                                    3
        Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 4 of 47




CHESTERFIELD – MARLBORO LP                     )
d/b/a MCLEOD HEALTH CHERAW                     )
711 Chesterfield Highway                       )
Cheraw, SC 29520                               )
                                               )
CHHS HOSPITAL COMPANY, LLC                     )
8835 Germantown Avenue                         )
Philadelphia, PA 19118                         )
                                               )
CITRUS HMA, LLC                                )
6201 N. Suncoast Boulevard                     )
Crystal River, FL 34428                        )
                                               )
CLARKSDALE HMA, LLC                            )
d/b/a MERIT HEALTH NORTHWEST MISSISSIPPI       )
1970 Hospital Drive                            )
Clarksdale, MS 38614                           )
                                               )
CLARKSVILLE HEALTH SYSTEM, G.P.                )
d/b/a GATEWAY REGIONAL MEDICAL CENTER          )
651 Dunlop Lane                                )
Clarksville, TN 37040                          )
                                               )
CLEVELAND TENNESSEE HOSPITAL COMPANY,          )
LLC d/b/a SKYRIDGE MEDICAL                     )
CENTER-WESTSIDE CAMPUS                         )
2305 Chambliss Avenue                          )
Cleveland, TN 37311                            )
                                               )
CLINTON HMA, LLC                               )
d/b/a ALLIANCEHEALTH CLINTON                   )
100 North 30th Street                          )
Clinton, OK 73601                              )
                                               )
CLINTON HOSPITAL CORPORATION                   )
d/b/a LOCK HAVEN HOSPITAL                      )
24 Cree Drive                                  )
Lock Haven, PA 17744                           )
                                               )
COATESVILLE HOSPITAL CORPORATION               )
201 Reeceville Road                            )
Coatesville, PA 19320                          )




                                      4
       Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 5 of 47




COCKE COUNTY HMA, LLC                         )
435 Second Street                             )
Newport, TN 37821                             )
                                              )
COLLEGE STATION HOSPITAL, LP                  )
1604 Rock Prairie                             )
College Station, TX 77845                     )
                                              )
COPLEY MEMORIAL HOSPITAL, INC.                )
2000 Ogden Avenue                             )
Aurora, IL 60504                              )
                                              )
CRESTVIEW HOSPITAL CORPORATION                )
151 Redstone Avenue                           )
Crestview, FL 32539                           )
                                              )
CRESTWOOD HEALTHCARE, L.P.                    )
One Hospital Drive SW                         )
Huntsville, AL 35801                          )
                                              )
DEACONESS HEALTH SYSTEM, LLC                  )
d/b/a DEACONESS HOSPITAL                      )
5501 North Portland Avenue                    )
Oklahoma City, OK 73112                       )
                                              )
DHSC, LLC                                     )
d/b/a AFFINITY MEDICAL CENTER                 )
875 8th Street Northeast                      )
Massillon, OH 44648                           )
                                              )
DUPONT HOSPITAL, LLC                          )
2520 East Dupont Road                         )
Fort Wayne, IN 46825                          )
                                              )
DURANT HMA, LLC                               )
d/b/a ALLIANCEHEALTH DURANT                   )
1800 University Boulevard                     )
Durant, OK 74701                              )
                                              )
DYERSBURG HOSPITAL CORPORATION                )
400 Tickle Street                             )
Dyersburg, TN 38024                           )




                                     5
       Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 6 of 47




EASTERN NIAGARA HOSPITAL                      )
d/b/a LOCKPORT MEMORIAL HOSPITAL              )
521 East Avenue                               )
Lockport, New York 14094                      )
                                              )
EAST GEORGIA REGIONAL MEDICAL CENTER,         )
LLC                                           )
1499 Fair Road                                )
Statesboro, GA 30458                          )
                                              )
EMPORIA HOSPITAL CORPORATION                  )
727 North Main Street                         )
Emporia, VA 23847                             )
                                              )
EVANSTON HOSPITAL CORPORATION                 )
d/b/a EVANSTON REGIONAL HOSPITAL              )
190 Arrowhead Drive                           )
Evanston, WY 82930                            )
                                              )
FALLBROOK HOSPITAL CORPORATION                )
624 East Elder Street                         )
Fallbrook, CA 92028                           )
                                              )
FIRSTHEALTH OF THE CAROLINAS, INC.            )
d/b/a SANDHILLS REGIONAL MEDICAL CENTER       )
1000 West Hamlet Avenue                       )
Hamlet, NC 28345                              )
                                              )
FOLEY HOSPITAL CORPORATION                    )
1613 North McKenzie Street                    )
Foley, AL 36535                               )
                                              )
FORREST CITY ARKANSAS HOSPITAL                )
COMPANY LLC                                   )
d/b/a FORREST CITY MEDICAL CENTER             )
1601 Newcastle Road                           )
Forrest City, AR 72335                        )
                                              )
FORT PAYNE HOSPITAL CORPORATION               )
d/b/a DEKALB REGIONAL MEDICAL CENTER          )
200 Medical Center Drive                      )
Fort Payne, AL 35968                          )




                                     6
         Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 7 of 47




FORT SMITH HMA, LLC                             )
1001 Towson Avenue                              )
Fort Smith, AR 72902                            )
                                                )
FRANKLIN HOSPITAL CORPORATION                   )
100 Fairview Drive                              )
Franklin, VA 23851                              )
                                                )
GADSDEN REGIONAL MEDICAL CENTER, LLC            )
1007 Goodyear Avenue                            )
Gadsden, AL 35903                               )
                                                )
GAFFNEY HMA, LLC                                )
1530 North Limestone Street                     )
Gaffney, SC 29340                               )
                                                )
GALESBURG HOSPITAL CORPORATION                  )
695 North Kellogg Street                        )
Galesburg, IL 61401                             )
                                                )
GRANBURY HOSPITAL CORPORATION                   )
1310 Paluxy Road                                )
Granbury, TX 76048                              )
                                                )
GRANITE CITY ILLINOIS HOSPITAL                  )
COMPANY, LLC                                    )
2100 Madison Avenue                             )
Granite City, IL 62040                          )
                                                )
GREENBRIER VMC, LLC                             )
202 Maplewood Avenue                            )
Ronceverte, WV 24970                            )
                                                )
HAINES CITY HMA, LLC                            )
40100 US Highway 27                             )
Davenport, FL 33837                             )
                                                )
HERNANDO HMA, LLC                               )
d/b/a BAYFRONT HEALTH BROOKSVILLE               )
17240 Cortez Boulevard                          )
Brooksville, FL 34601                           )




                                       7
         Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 8 of 47




HMA FENTRESS COUNTY GENERAL HOSPITAL,           )
LLC                                             )
d/b/a TENNOVA HEALTHCARE – JAMESTOWN            )
436 Central Avenue West                         )
Jamestown, TN 38556                             )
                                                )
HMA SANTA ROSA MEDICAL CENTER, LLC              )
6002 Berryhill Road                             )
Milton, FL 32570                                )
                                                )
HOSPITAL OF BARSTOW, INC.                       )
d/b/a BARSTOW COMMUNITY HOSPITAL                )
820 East Mountain View Street                   )
Barstow, CA 92311                               )
                                                )
HOSPITAL OF FULTON, INC.                        )
2000 Holiday Lane                               )
Fulton, KY 42041                                )
                                                )
HOSPITAL OF LOUISA, INC.                        )
d/b/a THREE RIVERS MEDICAL CENTER               )
2485 Highway 644                                )
Louisa, KY 41230                                )
                                                )
HOSPITAL OF MORRISTOWN, INC.                    )
726 McFarland Street                            )
Morristown, TN 37814                            )
                                                )
HOUSTON HOSPITALS, INC.                         )
d/b/a HOUSTON MEDICAL CENTER                    )
1601 Watson Boulevard                           )
Warner Robbins, GA 31093                        )
                                                )
INDIANA UNIVERSITY HEALTH LA PORTE              )
HOSPITAL, INC.                                  )
1007 Lincolnway                                 )
La Porte, IN 46350                              )
                                                )
IOM HEALTH SYSTEM, LP                           )
7950 West Jefferson Boulevard                   )
Fort Wayne, IN 46804                            )




                                       8
       Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 9 of 47




IU HEALTH STARKE HOSPITAL, LLC           )
102 East Culver Road                     )
Knox, IN 46534                           )
                                         )
JACKSON HMA, LLC                         )
d/b/a MERIT HEALTH CENTRAL               )
1850 Chadwick Drive                      )
Jackson, MS 39204                        )
                                         )
JACKSON HOSPITAL CORPORATION             )
d/b/a KENTUCKY RIVER MEDICAL CENTER      )
540 Jett Drive                           )
Jackson, KY 41339                        )
                                         )
JACKSON, TENNESSEE HOSPITAL              )
COMPANY, LLC                             )
d/b/a NORTH HOSPITAL, TENNOVA HEALTHCARE )
REGIONAL JACKSON                         )
367 Hospital Boulevard                   )
Jackson, TN 38305                        )
                                         )
JEFFERSON COUNTY HMA, LLC                )
d/b/a JEFFERSON MEMORIAL HOSPITAL        )
110 Hospital Drive                       )
Jefferson City, TN                       )
                                         )
JOURDANTON HOSPITAL CORPORATION          )
1905 Highway 97 East                     )
Jourdanton, TX 78026                     )
                                         )
KAY COUNTY OKLAHOMA HOSPITAL             )
COMPANY, LLC                             )
1900 North 14th Street                   )
Ponca City, OK 74601                     )
                                         )
KENNETT HMA, LLC                         )
1301 First Street                        )
Kennett, MO 63857                        )
                                         )
KIRKSVILLE MISSOURI HOSPITAL CO., LLC    )
315 South Osteopathy                     )
Kirksville, MO 63501                     )




                                     9
         Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 10 of 47




LAKE SHORE HMA, LLC                             )
368 Northeast Franklin Street                   )
Lake City, FL 32055                             )
                                                )
LAKE WALES HOSPITAL CORPORATION                 )
410 South 11th Street                           )
Lake Wales, FL 33853                            )
                                                )
LANCASTER HMA, LLC                              )
1500 Highlands Drive                            )
Lititz, PA 17543                                )
                                                )
LANCASTER HOSPITAL CORPORATION                  )
800 West Meeting Street                         )
Lancaster, SC 29270                             )
                                                )
LAREDO TEXAS HOSPITAL COMPANY, LP               )
1700 East Saunders Street                       )
Laredo, TX 78041                                )
                                                )
LAS CRUCES MEDICAL CENTER, LLC                  )
4311 East Lohman Avenue                         )
Las Cruces, NM 88011                            )
                                                )
LEA REGIONAL HOSPITAL, LLC                      )
5419 North Lovington Highway                    )
Hobbs, NM 88240                                 )
                                                )
LEBANON HMA, LLC                                )
d/b/a TENNOVA HEALTHCARE – LEBANON              )
1411 West Baddour Parkway                       )
Lebanon, TN 37087                               )
                                                )
LEHIGH HMA, LLC                                 )
1500 Lee Boulevard                              )
Lehigh Acres, FL 33936                          )
                                                )
LEXINGTON HOSPITAL CORPORATION                  )
200 West Church Street                          )
Lexington, TN 38351                             )




                                       10
       Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 11 of 47




LONE STAR HMA LP                          )
1011 North Galloway Avenue                )
Mesquite, TX 75149                        )
                                          )
LONGVIEW MEDICAL CENTER, LP               )
2901 North Fourth Street                  )
Longview, TX 75605                        )
                                          )
LUBBOCK COUNTY HOSPITAL DISTRICT          )
d/b/a UNIVERSITY MEDICAL CENTER           )
602 Indiana Avenue                        )
Lubbock, TX 79415                         )
                                          )
LUTHERAN MUSCULOSKELETAL CENTER           )
d/b/a THE ORTHOPEDIC HOSPITAL OF LUTHERAN )
HEALTH NETWORK                            )
7952 West Jefferson Boulevard             )
Fort Wayne, IN 46804                      )
                                          )
MADISON HMA, LLC                          )
d/b/a MERIT HEALTH MADISON                )
161 River Oaks Drive                      )
Canton, MS 39046                          )
                                          )
MARION HOSPITAL CORPORATION               )
d/b/a HEARTLAND REGIONAL MEDICAL CENTER )
3333 West Deyoung Street                  )
Marion, IL 62959                          )
                                          )
MARTIN HOSPITAL CORPORATION               )
d/b/a TENNOVA HEALTHCARE-VOLUNTEER        )
MARTIN                                    )
161 Mount Pella Road                      )
Martin, TN 38237                          )
                                          )
MARY BLACK HEALTH SYSTEM, LLC             )
d/b/a MARY BLACK HEALTH SYSTEM –          )
SPARTANBURG                               )
1700 Skylyn Drive                         )
Spartanburg, SC 29307                     )




                                     11
      Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 12 of 47




MAT-SU VALLEY MEDICAL CENTER, LLC        )
2500 South Woodworth Loop                )
Palmer, AK 99645                         )
                                         )
MAYES COUNTY HMA, LLC                    )
d/b/a ALLIANCEHEALTH PRYOR               )
111 North Bailey                         )
Pryor, OK 74361                          )
                                         )
MCKENZIE TENNESSEE HOSPITAL COMPANY LLC )
d/b/a MCKENZIE REGIONAL HOSPITAL         )
161 Hospital Drive                       )
McKenzie, TN 38201                       )
                                         )
MCKENZIE WILLAMETTE REGIONAL MEDICAL     )
CENTER ASSOCIATES LLC                    )
d/b/a MCKENZIE-WILLAMETTE MEDICAL CENTER )
1460 G Street                            )
Springfield, OR 97477                    )
                                         )
MCNAIRY HOSPITAL CORPORATION             )
705 Poplar Avenue                        )
Selmer, TN 38375                         )
                                         )
MCSA, LLC                                )
700 West Grove Street                    )
El Dorado, AR 71730                      )
                                         )
MELBOURNE HMA, LLC                       )
250 North Wickham Road                   )
Melbourne, FL 32935                      )
                                         )
MERCY HOSPITAL ADA, INC.                 )
431 North Monte Vista                    )
Ada, OK 74820                            )
                                         )
MERCY HOSPITAL FORT SMITH                )
7301 Rogers Avenue                       )
Fort Smith, AR 72917                     )
                                         )
MERCY HOSPITAL JEFFERSON                 )
1400 Highway 61 South                    )
Festus, MO 63028                         )



                                    12
       Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 13 of 47




MERCY HOSPITAL JOPLIN                         )
2817 St. Johns Boulevard                      )
Joplin, MO 64804                              )
                                              )
MERCY HOSPITAL OKLAHOMA CITY, INC.            )
4300 West Memorial Road                       )
Oklahoma City, OK 73120                       )
                                              )
MERCY HOSPITAL ROGERS                         )
d/b/a MERCY HOSPITAL NORTHWEST ARKANSAS       )
2710 Rife Medical Lane                        )
Rogers, AR 72758                              )
                                              )
MERCY HOSPITAL SPRINGFIELD                    )
1235 East Cherokee Street                     )
Springfield, MO 65804                         )
                                              )
MERCY HOSPITALS EAST COMMUNITIES              )
d/b/a MERCY HOSPITAL ST. LOUIS                )
615 South New Ballas Road                     )
St. Louis, MO 63141                           )
                                              )
MERCY HOSPITALS EAST COMMUNITIES              )
d/b/a MERCY HOSPITAL WASHINGTON               )
901 East 5th Street                           )
Washington, MO 63090                          )
                                              )
METRO KNOXVILLE HMA, LLC                      )
900 East Oak Hill Avenue                      )
Knoxville, TN 37917                           )
                                              )
MIDLAND COUNTY HOSPITAL DISTRICT              )
d/b/a/ MIDLAND MEMORIAL HOSPITAL              )
400 Rosalind Redfern Grover Parkway           )
Midland, TX 79701                             )
                                              )
MIDWEST REGIONAL MEDICAL CENTER, LLC          )
d/b/a ALLIANCEHEALTH MIDWEST                  )
2825 Parklawn Drive                           )
Midwest City, OK 73110                        )




                                      13
        Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 14 of 47




MOBERLY HOSPITAL COMPANY, LLC                  )
1515 Union Avenue                              )
Moberly, MO 65270                              )
                                               )
MOORESVILLE HOSPITAL MANAGEMENT                )
ASSOCIATES, LLC                                )
171 Fairview Road                              )
Mooresville, NC 28117                          )
                                               )
MUNROE HMA HOSPITAL, LLC                       )
1500 Southwest 1st Avenue                      )
Ocala, FL 34471                                )
                                               )
NAPLES HMA, LLC                                )
6101 Pine Ridge Road                           )
Naples, FL 34119                               )
                                               )
NATCHEZ COMMUNITY HOSPITAL, LLC                )
d/b/a MERIT HEALTH NATCHEZ                     )
129 Jefferson Davis Boulevard                  )
Natchez, MS 39120                              )
                                               )
NATCHEZ HOSPITAL COMPANY, LLC                  )
d/b/a NATCHEZ REGIONAL MEDICAL CENTER          )
54 Seargent Prentiss Drive                     )
Natchez, MS 39120                              )
                                               )
NATIONAL HEALTHCARE OF MT. VERNON, INC.        )
d/b/a CROSSROADS COMMUNITY HOSPITAL            )
8 Doctors Park Road                            )
Mount Vernon, IL 62864                         )
                                               )
NATIONAL HEALTHCARE OF NEWPORT, INC.           )
1205 McLain                                    )
Newport, AR 72112                              )
                                               )
NATIONAL HEALTHCARE OF LEESVILLE, INC.         )
1020 Feritta Boulevard                         )
Leesville, LA 71446                            )
                                               )
NAVARRO HOSPITAL, LP                           )
3201 West Highway 22                           )
Corsicana, TX 75110                            )



                                      14
        Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 15 of 47




NHCI OF HILLSBORO, INC.                        )
101 Circle Drive                               )
Hillsboro, TX 76645                            )
                                               )
NORTHAMPTON HOSPITAL COMPANY, LLC              )
250 South 21st Street                          )
Easton, PA 18042                               )
                                               )
NORTHWEST ARKANSAS HOSPITALS, LLC              )
d/b/a NORTHWEST MEDICAL CENTER –               )
SPRINGDALE                                     )
609 West Maple Avenue                          )
Springdale, AR 72764                           )
                                               )
NORTHWEST HOSPITAL, LLC                        )
6200 North La Cholla Boulevard                 )
Tucson, AZ 85741                               )
                                               )
ORO VALLEY HOSPITAL, LLC                       )
d/b/a NORTHWEST MEDICAL CENTER                 )
ORO VALLEY                                     )
1551 East Tangerine Road                       )
Oro Valley, AZ 85755                           )
                                               )
OSCEOLA SC, LLC                                )
2906 17th Street                               )
St. Cloud, FL 34769                            )
                                               )
OSF HEALTHCARE SYSTEM                          )
d/b/a OTTAWA REGIONAL HOSPITAL &               )
HEALTHCARE CENTER                              )
d/b/a OSF SAINT ELIZABETH MEDICAL CENTER       )
800 Northeast Glen Oak Avenue                  )
Peoria, IL 61603                               )
                                               )
OSF HEALTHCARE SYSTEM                          )
d/b/a SAINT ANTHONY’S HEALTH CENTER            )
800 Northeast Glen Oak Avenue                  )
Peoria, IL 61603                               )




                                      15
      Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 16 of 47




OSF HEALTHCARE SYSTEM                      )
d/b/a SAINT FRANCIS MEDICAL CENTER         )
800 Northeast Glen Oak Avenue              )
Peoria, IL 61603                           )
                                           )
OSF HEALTHCARE SYSTEM                      )
d/b/a ST. JOSEPH MEDICAL CENTER            )
800 Northeast Glen Oak Avenue.             )
Peoria, IL 61603                           )
                                           )
PAINTSVILLE HOSPITAL COMPANY, LLC          )
d/b/a PAUL B. HALL REGIONAL MEDICAL CENTER )
625 James S. Trimble Boulevard             )
Paintsville, KY 41240                      )
                                           )
PASCO REGIONAL MEDICAL CENTER, LLC         )
d/b/a BAYFRONT HEALTH DADE CITY            )
13100 Fort King Road                       )
Dade City, FL 33525                        )
                                           )
PAYSON HOSPITAL CORPORATION                )
807 South Ponderosa Street                 )
Payson, AZ 85541                           )
                                           )
PETERSBURG HOSPITAL COMPANY, LLC           )
200 Medical Park Boulevard                 )
Petersburg, VA 23805                       )
                                           )
PHILLIPS HOSPITAL CORPORATION              )
d/b/a HELENA REGIONAL MEDICAL CENTER       )
1801 Martin Luther King Drive              )
Helena, AR 72342                           )
                                           )
PHOENIXVILLE HOSPITAL COMPANY              )
140 Nutt Road                              )
Phoenixville, PA 19460                     )
                                           )
PIEDMONT WALTON HOSPITAL, INC.             )
2151 West Spring Street                    )
Monroe, GA 30655                           )




                                     16
      Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 17 of 47




PINEY WOODS HEALTHCARE SYSTEM, LP           )
505 South John Reddit Drive                 )
Lufkin, TX 75904                            )
                                            )
POPLAR BLUFF REGIONAL MEDICAL CENTER,       )
LLC                                         )
3100 Oak Grove Road                         )
Poplar Bluff, MO 63902                      )
                                            )
PORT CHARLOTTE HMA, LLC                     )
d/b/a BAYFRONT HEALTH PORT CHARLOTTE        )
2500 Harbor Boulevard                       )
Port Charlotte, FL 33952                    )
                                            )
PORTER HOSPITAL, LLC                        )
85 East US Highway 6                        )
Valparaiso, IN 46383                        )
                                            )
POTTSTOWN HOSPITAL COMPANY, LLC             )
1600 East High Street                       )
Pottstown, PA 19464                         )
                                            )
QHG OF ENTERPRISE                           )
d/b/a MEDICAL CENTER ENTERPRISE             )
400 North Edwards Street                    )
Enterprise, AL 36330                        )
                                            )
QHG OF SOUTH CAROLINA, INC.                 )
d/b/a CAROLINAS HOSPITAL SYSTEM – FLORENCE )
805 Pamplico Highway                        )
Florence, SC 29505                          )
                                            )
QHG OF SOUTH CAROLINA, INC.                 )
d/b/a MARION COUNTY MEDICAL CENTER          )
2829 East Hwy 76                            )
Mullins, SC 29574                           )
                                            )
RECTORS AND VISITORS OF THE UNIVERSITY      )
OF VIRGINIA                                 )
d/b/a UNIVERSITY OF VIRGINIA MEDICAL CENTER )
1215 Lee Street                             )
Charlottesville, VA 22908                   )
                                            )



                                    17
      Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 18 of 47




RIVER OAKS HOSPITAL, LLC                     )
d/b/a MERIT HEALTH RIVER OAKS                )
1030 River Oaks Drive                        )
Flowood, MS 39232                            )
                                             )
RIVERSIDE MEDICAL CENTER                     )
350 North Wall Street                        )
Kankakee, IL 60901                           )
                                             )
ROCKLEDGE HMA, LLC                           )
110 Longwood Avenue                          )
Rockledge, FL 32955                          )
                                             )
ROH, LLC                                     )
d/b/a MERIT HEALTH WOMAN’S HOSPITAL          )
1026 North Flowood Drive                     )
Flowood, MS 39232                            )
                                             )
ROSE CITY, HMA, LLC                          )
250 College Avenue                           )
Lancaster, PA 17603                          )
                                             )
ROSWELL HOSPITAL CORPORATION                 )
405 West Country Club Road                   )
Roswell, NM 88201                            )
                                             )
RUSTON LOUISIANA HOSPITAL COMPANY, LLC       )
d/b/a NORTHERN LOUISIANA MEDICAL CENTER      )
401 East Vaughn Avenue                       )
Ruston, LA 71270                             )
                                             )
SALEM HOSPITAL CORPORATION                   )
310 Woodstown Road                           )
Salem, NJ 08079                              )
                                             )
SAN ANGELO HOSPITAL, LP                      )
3501 Knickerbocker Road                      )
San Angelo, TX 76904                         )
                                             )
SAN MIGUEL HOSPITAL CORPORATION              )
104 Legion Drive                             )
Las Vegas, NM 87701                          )




                                    18
      Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 19 of 47




SCRANTON HOSPITAL COMPANY, LLC          )
746 Jefferson Avenue                    )
Scranton, PA 18510                      )
                                        )
SCRANTON QUINCY HOSPITAL COMPANY, LLC   )
700 Quincy Avenue                       )
Scranton, PA 18510                      )
                                        )
SEBRING HOSPITAL MANAGEMENT ASSOCIATES, )
LLC                                     )
3600 South Highlands Avenue             )
Sebring, FL 33870                       )
                                        )
SEMINOLE HMA, LLC                       )
d/b/a ALLIANCE HEALTH SEMINOLE          )
2401 Wrangler Boulevard                 )
Seminole, OK 74868                      )
                                        )
SHARON PENNSYLVANIA HOSPITAL COMPANY, )
LLC                                     )
740 East State Street                   )
Sharon, PA 16146                        )
                                        )
SHELBYVILLE HOSPITAL CORPORATION        )
d/b/a TENNOVA HEALTHCARE SHELBYVILLE    )
2835 Hwy 231 N                          )
Shelbyville, TN 37160                   )
                                        )
SILOAM SPRINGS ARKANSAS HOSPITAL        )
COMPANY, LLC                            )
603 North Progress Avenue               )
Siloam Springs, AR 72761                )
                                        )
SPOKANE VALLEY WASHINGTON HOSPITAL      )
COMPANY, LLC                            )
12606 East Mission                      )
Spokane Valley, WA 99216                )
                                        )
SPOKANE WASHINGTON HOSPITAL COMPANY,    )
LLC                                     )
800 West 5th Avenue                     )
Spokane, WA 99204                       )




                                    19
      Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 20 of 47




ST. JOSEPH HEALTH SYSTEM, LLC             )
700 Broadway                              )
Fort Wayne, IN 46802                      )
                                          )
STATESVILLE HMA, LLC                      )
218 Old Mocksville Road                   )
Statesville, NC 28625                     )
                                          )
SUNBURY HOSPITAL COMPANY, LLC             )
350 North 11th Street                     )
Sunbury, PA 17801                         )
                                          )
THE HEALTH CARE AUTHORITY OF THE CITY OF )
GREENVILLE - LV STABLER HOSPITAL          )
d/b/a LV STABLER MEMORIAL HOSPITAL        )
29 LV Stabler Drive                       )
Greenville, AL 36037                      )
                                          )
TOMBALL TEXAS HOSPITAL COMPANY, LLC       )
605 Holderrieth Boulevard                 )
Tomball, TX 77375                         )
                                          )
TOOELE HOSPITAL CORPORATION               )
d/b/a MOUNTAIN WEST MEDICAL CENTER        )
2055 North Main Street                    )
Tooele, UT 84074                          )
                                          )
TRIAD OF ALABAMA, LLC                     )
4370 West Main Street                     )
Dothan, AL 36305                          )
                                          )
TRUMAN MEDICAL CENTER, INC.               )
d/b/a TRUMAN MEDICAL CENTER HOSPITAL HILL )
2301 Holmes Street                        )
Kansas City, MO 64108                     )
                                          )
TRUMAN MEDICAL CENTER, INC.               )
d/b/a TRUMAN MEDICAL CENTER LAKEWOOD      )
2301 Holmes Street                        )
Kansas City, MO 64108                     )




                                    20
      Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 21 of 47




TULLAHOMA HMA, LLC                      )
d/b/a TENNOVA HEALTHCARE – HARTON       )
1801 North Jackson Street               )
Tullahoma, TN 37388                     )
                                        )
TUNKHANNOCK HOSPITAL COMPANY, LLC       )
880 State Road 6 West                   )
Tunkhannock, PA 18657                   )
                                        )
VAN BURNE HMA, LLC                      )
d/b/a SPARKS MEDICAL CENTER - VAN BUREN )
East Main & South 20th Street           )
Van Buren, AR 72956                     )
                                        )
VICKSBURG HEALTHCARE, LLC               )
d/b/a MERIT HEALTH RIVER REGION         )
2100 Highway 61 North                   )
Vicksburg, MS 39183                     )
                                        )
VICTORIA OF TEXAS, LP                   )
506 East San Antonio Street             )
Victoria, TX 77901                      )
                                        )
WARREN OHIO HOSPITAL COMPANY, LLC       )
1350 East Market Street                 )
Warren, OH 44482                        )
                                        )
WARSAW HEALTH SYSTEM, LLC               )
2101 East DuBois Drive                  )
Warsaw, IN 46580                        )
                                        )
WATSONVILLE HOSPITAL CORPORATION        )
d/b/a WATSONVILLE COMMUNITY HOSPITAL    )
75 Nielson Street                       )
Watsonville, CA 95076                   )
                                        )
WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC )
d/b/a VISTA MEDICAL CENTER EAST         )
1324 North Sheridan Road                )
Waukegan, IL 60085                      )




                                    21
      Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 22 of 47




WAUKEGAN ILLINOIS HOSPITAL COMPANY LLC   )
d/b/a VISTA MEDICAL CENTER WEST          )
2615 Washington Street                   )
Waukegan, IL 60085                       )
                                         )
WEATHERFORD TEXAS HOSPITAL COMPANY, LLC )
713 East Anderson Street                 )
Weatherford, TX 76086                    )
                                         )
WESLEY HEALTH SYSTEM, LLC                )
d/b/a MERIT HEALTH WESLEY                )
5001 West Hardy Street                   )
Hattiesburg, MS 39402                    )
                                         )
WEST GROVE HOSPITAL COMPANY, LLC         )
1015 West Baltimore Pike                 )
West Grove, PA 19390                     )
                                         )
WILKES-BARRE HOSPITAL COMPANY, LLC       )
d/b/a WILKES-BARRE GENERAL HOSPITAL      )
575 North River Street                   )
Wilkes-Barre, PA 18764                   )
                                         )
WILLIAMSON MEMORIAL HOSPITAL, LLC        )
859 Alderson Street                      )
Williamson, WV 25661                     )
                                         )
WILLIAMSTON HOSPITAL CORPORATION         )
d/b/a MARTIN GENERAL HOSPITAL            )
310 South McCaskey Road                  )
Williamston, NC 27892                    )
                                         )
WINDER HMA LLC                           )
d/b/a BARROW REGIONAL MEDICAL CENTER     )
316 North Broad Street                   )
Winder, GA 30680                         )
                                         )
WOMEN & CHILDREN’S HOSPITAL, LLC         )
d/b/a CHRISTUS LAKE AREA HOSPITAL, WOMEN )
AND CHILDREN’S HOSPITAL                  )
4200 Nelson Road                         )
Lake Charles, LA 70605                   )




                                    22
           Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 23 of 47




WOODWARD HEALTH SYSTEM, LLC                            )
d/b/a ALLIANCEHEALTH WOODWARD                          )
900 17th Street                                        )
Woodward, OK 73801                                     )
                                                       )
YAKIMA, HMA, LLC                                       )
502 West 4th Avenue                                    )
Toppenish, WA 98948                                    )
                                                       )
YAKIMA, HMA, LLC                                       )
110 South 9th Avenue                                   )
Yakima, WA 98902                                       )
                                                       )
YORK PENNSYLVANIA HOSPITAL COMPANY ,                   )
LLC                                                    )
325 South Belmont Street                               )
York, PA 17405                                         )
                                                       )
YOUNGSTOWN OHIO HOSPITAL COMPANY, LLC )
500 Gypsy Lane                                         )
Youngstown, OH 44501                                   )
                                                       )
                                                       )
                     Plaintiffs,                       )
                                                       )
               v.                                      )
                                                       )
ALEX M. AZAR II, Secretary                             )
United States Department of Health and Human Services, )
200 Independence Avenue, S.W.                          )
Washington, DC 20201,                                  )
                                                       )
                     Defendant.                        )
                                                       )

                                        COMPLAINT

                    I.      INTRODUCTION AND NATURE OF SUIT

      1.       Plaintiffs seek judicial review of a final determination of the Secretary of the

Department of Health and Human Services (the “Secretary”) denying jurisdiction over appeals




                                              23
            Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 24 of 47




related to the Medicare Uncompensated Care (“UCC”) pool payments available to

disproportionate share (“DSH”) hospitals for Federal fiscal years (“FFYs”) 2015, 2016, 2017

and/or 2018.

       2.       The Plaintiffs seek an order reversing the jurisdictional decision of the Secretary’s

Provider Reimbursement Review Board (“Board”) and remanding this matter to the Board for

further proceedings on the merits of the Plaintiffs’ claims.

                                         II.     PARTIES

       3.       The Plaintiffs in this action consist of two-hundred and eight (208) hospitals that

participate in the Medicare program and challenged payment determinations of the Secretary in

FFYs 2015, 2016, 2017 and/or 2018. The Plaintiffs in this action are listed below with their

Medicare provider numbers, as set forth in their administrative appeals:

       Affinity Hospital, LLC, d/b/a Trinity Medical Center, Medicare Provider No. 01-0104,
        FFYs 2015, 2016, 2017, and 2018;

       Alliance Health Partners, LLC, d/b/a Merit Health Batesville, Medicare Provider No. 25-
        0128, FFYs 2015, 2016, and 2017;

       Amory HMA, LLC, d/b/a Merit Health Gilmore Memorial, Medicare Provider No. 25-
        0025, FFYs 2015, 2016, and 2017;

       Anniston HMA, LLC, Medicare Provider No. 01-0038, FFYs 2015, 2016, and 2017;

       ARMC, LP, Medicare Provider No. 45-0558, FFYs 2015, 2016, 2017, and 2018;

       Augusta Hospital, LLC, d/b/a Trinity Hospital of Augusta, Medicare Provider No. 11-
        0039, FFYs 2015, 2016, and 2017;

       Bartow HMA LLC, Medicare Provider No. 10-0121, FFYs 2015 and 2016;

      Bayfront HMA Medical Center, LLC, Medicare Provider No. 10-0032, FFYs 2015, 2016,
       2017, and 2018;




                                                 24
     Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 25 of 47




   Berwick Hospital Company, LLC, Medicare Provider No. 39-0072, FFYs 2015, 2016,
    2017, and 2018;

   Big Spring Hospital Corporation, Medicare Provider No. 45-0653, FFY 2015;

   Biloxi HMA, LLC, d/b/a Merit Health Biloxi, Medicare Provider No. 25-0007, FFYs
    2015, 2016, 2017, and 2018;

   Blackwell HMA, LLC, d/b/a AllianceHealth Blackwell, Medicare Provider No. 37-0030,
    FFYs 2015, 2016, and 2017;

   Blue Island Hospital Company, LLC, d/b/a MetroSouth Medical Center, Medicare
    Provider No. 14-0118, FFYs 2015, 2016 and 2017;

   Blue Ridge Georgia Hospital Company, LLC, d/b/a Fannin Regional Hospital, Medicare
    Provider No. 11-0189, FFYs 2015, 2016, and 2017;

   Bluefield Hospital Company, LLC, d/b/a Bluefield Regional Medical Center, Medicare
    Provider No. 51-0071, FFYs 2015, 2016, 2017, and 2018;

   Bluffton Health System, LLC, Medicare Provider No. 15-0075, FFYs 2015, 2016, 2017,
    and 2018;

   Brandon HMA, LLC, d/b/a Merit Health Rankin, Medicare Provider No. 25-0096, FFYs
    2015, 2016, 2017, and 2018;

   Brownwood Hospital L.P., Medicare Provider No. 45-0587, FFY 2015;

   Bullhead City Hospital Corporation, Medicare Provider No. 03-0101, FFYs 2015, 2016,
    2017, and 2018;

   Campbell County, HMA, LLC, Medicare Provider No. 44-0033, FFYs 2015, 2016, 2017,
    and 2018;

   Carilion Medical Center, Medicare Provider No. 49-0024, FFYs 2015, 2016, and 2017;

   Carilion New River Valley Medical Center, Medicare Provider No. 49-0042, FFYs 2015,
    2016, and 2017;

   Carlsbad Medical Center, LLC. Medicare Provider No. 32-0063, FFY 2015;

   Cedar Park Health System, LP, Medicare Provider No. 67-0043, FFYs 2015, 2016, 2017,
    and 2018;




                                         25
     Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 26 of 47




   Centre Hospital Corporation, d/b/a Cherokee Medical Center, Medicare Provider No. 01-
    0022, FFYs 2015, 2016, and 2017;

   Charleston Area Medical Center, Inc., Medicare Provider No. 51-0022, FFYs 2015, 2016,
    2017, and 2018;

   Chester HMA, LLC, Medicare Provider No. 42-0019, FFYs 2015, 2016, 2017, and 2018;

   Chesterfield Marlboro LP, Medicare Provider No. 42-0054, FFY 2015;

   Chesterfield – Marlboro LP, d/b/a McLeod Health Cheraw, Medicare Provider No. 42-
    0062, FFY 2015;

   CHHS Hospital Company, LLC, Medicare Provider No. 39-0026, FFYs 2015, 2016, and
    2017;

   Citrus HMA, LLC, Medicare Provider No. 10-0249, FFYs 2015, 2016, 2017, and 2018;

   Clarksdale HMA, LLC, d/b/a Merit Health Northwest Mississippi, Medicare Provider
    No. 25-0042, FFYs 2015, 2016, and 2017;

   Clarksville Health System, G.P., d/b/a Gateway Regional Medical Center, Medicare
    Provider No. 44-0035, FFYs 2015, 2016, 2017, and 2018;

   Cleveland Tennessee Hospital Company, LLC, d/b/a SkyRidge Medical Center -
    Westside Campus, Medicare Provider No. 44-0185, FFYs 2015, 2016, 2017, and 2018;

   Clinton HMA, LLC, d/b/a AllianceHealth Clinton, Medicare Provider No. 37-0029,
    FFYs 2015, 2016, 2017, and 2018;

   Clinton Hospital Corporation, Medicare Provider No. 39-0071, d/b/a Lock Haven
    Hospital, FFYs 2015, 2016, and 2017;

   Coatesville Hospital Corporation, Medicare Provider No. 39-0076, FFYs 2015, 2016, and
    2017;

   Cocke County HMA, LLC, Medicare Provider No. 44-0153, FFYs 2015, 2016, 2017, and
    2018;

   College Station Hospital, LP, Medicare Provider No. 45-0299, FFYs 2015, 2016, 2017,
    and 2018;

   Copley Memorial Hospital, Inc., Medicare Provider No. 14-0029, FFYs 2015, 2016,
    2017, and 2018;



                                         26
     Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 27 of 47




   Crestview Hospital Corporation, Medicare Provider No. 10-0122, FFYs 2015, 2016,
    2017, and 2018;

   Crestwood Healthcare, L.P., Medicare Provider No. 01-0131, FFY 2015;

   Deaconess Health System, LLC, d/b/a/ Deaconess Hospital, Medicare Provider No. 37-
    0032, FFYs 2015, 2016, 2017, and 2018;

   DHSC, LLC, d/b/a Affinity Medical Center, Medicare Provider No. 36-0151, FFYs 2015,
    2016, and 2017;

   Dupont Hospital, LLC, Medicare Provider No. 15-0150, FFYs 2015, 2016, 2017, and
    2018;

   Durant HMA, LLC, d/b/a AllianceHealth Durant, Medicare Provider No. 37-0014, FFYs
    2015, 2016, 2017, and 2018;

   Dyersburg Hospital Corporation, Medicare Provider No. 44-0072, FFYs 2015, 2016,
    2017, and 2018;

   Eastern Niagara Hospital, d/b/a Lockport Memorial Hospital, Medicare Provider No. 33-
    0163, FFYs 2016, 2017, and 2018;

   East Georgia Regional Medical Center, LLC, Medicare Provider No. 11-0075, FFYs
    2015, 2016, 2017, and 2018;

   Emporia Hospital Corporation, Medicare Provider No. 49-0097, FFYs 2015, 2016, 2017,
    and 2018;

   Evanston Hospital Corporation, d/b/a Evanston Regional Hospital, Medicare Provider
    No. 53-0032, FFYs 2015, 2016, and 2017;

   Fallbrook Hospital Corporation, Medicare Provider No. 05-0435, FFY 2015;

   Firsthealth of the Carolinas, Inc., d/b/a Sandhills Regional Medical Center, Medicare
    Provider No. 34-0106, FFYs 2015, 2016, and 2017;

   Foley Hospital Corporation, Medicare Provider No. 01-0083, FFYs 2015, 2016, 2017,
    and 2018;

   Forrest City Arkansas Hospital Company, LLC, d/b/a Forrest City Medical Center,
    Medicare Provider No. 04-0019, FFYs 205, 2016, and 2017;




                                         27
     Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 28 of 47




   Fort Payne Hospital Corporation, d/b/a DeKalb Regional Medical Center, Medicare
    Provider No. 01-0012, FFYs 2015 and 2017;

   Fort Smith HMA, LLC, Medicare Provider No. 04-0055, FFYs 2015, 2016, 2017, and
    2018;

   Franklin Hospital Corporation, Medicare Provider No. 49-0092, FFY 2015;

   Gadsden Regional Medical Center, LLC, Medicare Provider No. 01-0040, FFYs 2015,
    2016, 2017, and 2018;

   Gaffney, HMA, LLC, Medicare Provider No. 42-0043, FFYs 2016, 2017, and 2018.

   Galesburg Hospital Corporation, Medicare Provider No. 14-0040, FFYs 2015 and 2016;

   Granbury Hospital Corporation, Medicare Provider No. 45-0596, FFYs 2015, 2016,
    2017, and 2018;

   Granite City Illinois Hospital Company, LLC, Medicare Provider No. 14-0125, FFYs
    2015, 2016, and 2017;

   Greenbrier VMC, LLC, Medicare Provider No. 51-0002, FFYs 2015, 2016, 2017, and
    2018;

   Haines City HMA, LLC, Medicare Provider No. 10-0137, FFYs 2015, 2016, 2017, and
    2018;

   Hernando HMA, LLC, d/b/a Bayfront Health Brooksville, Medicare Provider No. 10-
    0071, FFYs 2015, 2016, 2017, and 2018;

   HMA Fentress County General Hospital, LLC, d/b/a Tennova Healthcare – Jamestown,
    Medicare Provider No. 44-0083, FFYs 2015, 2016, 2017 and 2018;

   HMA Santa Rosa Medical Center, LLC, Medicare Provider No. 10-0124, FFYs 2015,
    2016, 2017, and 2018;

   Hospital of Barstow, Inc., d/b/a Barstow Community Hospital, Medicare Provider No.
    05-0298, FFY 2015;

   Hospital of Fulton, Inc., Medicare Provider No. 18-0117, FFY 2015;

   Hospital of Louisa, Inc., d/b/a Three Rivers Medical Center, Medicare Provider No. 18-
    0128, FFYs 2015, 2016, and 2017;




                                          28
     Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 29 of 47




   Hospital of Morristown, Inc., Medicare Provider No. 44-0067, FFYs 2015, 2016, 2017,
    and 2018;

   Houston Hospitals, Inc., d/b/a Houston Medical Center, Medicare Provider No. 11-0069,
    FFYs 2015, 2016, 2017, and 2018;

   Indiana University Health La Porte Hospital, Inc., Medicare Provider No. 15-0006, FFYs
    2017 and 2018;

   IOM Health System, LP, Medicare Provider No. 15-0017, FFYs 2015, 2016, 2017, and
    2018;

   IU Health Starke Hospital, LLC, Medicare Provider No. 15-0102, FFYs 2017 and 2018;

   Jackson HMA, LLC, d/b/a Merit Health Central, Medicare Provider No. 25-0072, FFYs
    2015, 2016, 2017, and 2018;

   Jackson Hospital Corporation d/b/a Kentucky River Medical Center, Medicare Provider
    No. 18-0139, FFYs 2015 2016, and 2017;

   Jackson, Tennessee Hospital Company, LLC, d/b/a North Hospital, Tennova Healthcare
    Regional Jackson, Medicare Provider No. 44-0189, FFYs 2015, 2016, 2017, and 2018;

   Jefferson County, HMA, LLC, d/b/a Jefferson Memorial Hospital, Medicare Provider
    No. 44-0056, FFY 2016;

   Jourdanton Hospital Corporation, Medicare Provider No. 45-0165, FFYs 2015, 2016, and
    2017;

   Kay County Oklahoma Hospital Company, LLC, Medicare Provider No. 37-0006, FFYs
    2015, 2016, 2017, and 2018;

   Kennett HMA, LLC, Medicare Provider No. 26-0015, FFYs 2015, 2016, 2017, and 2018;

   Kirksville Missouri Hospital Co., LLC, Medicare Provider No. 26-0022, FFY 2015;

   Lake Shore, HMA, LLC, Medicare Provider No. 10-0102, FFYs 2015, 2016, 2017, and
    2018;

   Lake Wales Hospital Corporation, Medicare Provider No. 10-0099, FFYs 2015, 2016,
    2017, and 2018;

   Lancaster HMA, LLC, Medicare Provider No. 39-0068, FFYs 2015, 2016, and 2017;




                                          29
     Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 30 of 47




   Lancaster Hospital Corporation, Medicare Provider No. 42-0036, FFYs 2015, 2016,
    2017, and 2018;

   Laredo Texas Hospital Company, LP, Medicare Provider No. 45-0029, FFYs 2015, 2016,
    2017, and 2018;

   Las Cruces Medical Center, LLC, Medicare Provider No. 32-0085, FFYs 2015, 2016,
    2017, and 2018;

   Lea Regional Hospital, LLC, Medicare Provider No. 32-0065, FFY 2015;

   Lebanon HMA, LLC, d/b/a Tennova Healthcare – Lebanon, Medicare Provider No. 44-
    0193, FFYs 2015, 2016, 2017, and 2018;

   Lehigh HMA, LLC, Medicare Provider No. 10-0107, FFYs 2015 and 2016;

   Lexington Hospital Corporation, Medicare Provider No. 44-0008, FFYs 2015, 2016, and
    2017;

   Lone Star HMA LP, Medicare Provider No. 45-0688, FFY 2015;

   Longview Medical Center, LP, Medicare Provider No. 45-0702, FFYs 2015, 2016, 2017,
    and 2018;

   Lubbock County Hospital District d/b/a University Medical Center, Medicare Provider
    No. 45-0686, FFYs 2015, 2016, 2017, and 2018;

   Lutheran Musculoskeletal Center, d/b/a The Orthopedic Hospital of Lutheran Health
    Network, Medicare Provider No. 15-0168, FFY 2015;

   Madison HMA, LLC, d/b/a Merit Health Madison, Medicare Provider No. 25-0038,
    FFYs 2015, 2016, 2017, and 2018;

   Marion Hospital Corporation, d/b/a Heartland Regional Medical Center, Medicare
    Provider No. 14-0184, FFYs 2015, 2016, and 2017;

   Martin Hospital Corporation, d/b/a Tennova Healthcare-Volunteer Martin, Medicare
    Provider No. 44-0061, FFYs 2015, 2016, 2017, and 2018;

   Mary Black Health System, LLC, d/b/a Mary Black Health System – Spartanburg,
    Medicare Provider No. 42-0083, FFYs 2015, 2016, 2017, and 2018;

   Mat-Su Valley Medical Cener, LLC, Medicare Provider No. 02-0006, FFY 2015;




                                        30
     Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 31 of 47




   Mayes County HMA, LLC, d/b/a AllianceHealth Pryor, Medicare Provider No. 37-0015,
    FFYs 2015 and 2017;

   McKenzie Tennessee Hospital Company LLC, d/b/a McKenzie Regional Hospital,
    Medicare Provider No. 44-0182, FFYs 2015, 2016, and 2017.

   McKenzie-Willamette Regional Medical Center Associates, LLC, d/b/a McKenzie-
    Willamette Medical Center, Medicare Provider No. 38-0020, FFYs 2015, 2016, and
    2017;

   McNairy Hospital Corporation, Medicare Provider No. 44-0051, FFYs 2015 and 2016;

   MCSA, LLC, Medicare Provider No. 04-0088, FFY 2015;

   Melbourne HMA, LLC, Medicare Provider No. 10-0291, FFYs 2015, 2016, and 2017;

   Mercy Hospital Ada, Medicare Provider No. 37-0020, FFYs 2015, 2016, 2017, and 2018;

   Mercy Hospital Fort Smith, Medicare Provider No. 04-0062, FFYs 2015, 2016, 2017, and
    2018;

   Mercy Hospital Jefferson, Medicare Provider No. 26-0023, FFYs 2015, 2016, 2017, and
    2018;

   Mercy Hospital Joplin, Medicare Provider No. 26-0001, FFYs 2015, 2016, 2017, and
    2018;

   Mercy Hospital Oklahoma City, Inc., Medicare Provider No. 37-0013, FFYs 2015, 2016,
    2017, and 2018;

   Mercy Hospital Rogers, d/b/a Mercy Hospital Northwest Arkansas, Medicare Provider
    No. 04-0010, FFYs 2015, 2016, 2017, and 2018;

   Mercy Hospital Springfield, Medicare Provider No. 26-0065, FFYs 2015, 2016, 2017,
    and 2018;

   Mercy Hospitals East Communities, d/b/a Mercy Hospital St. Louis, Medicare Provider
    No. 26-0020, FFYs 2015, 2016, 2017 and 2018;

   Mercy Hospitals East Communities, Mercy Hospital Washington, Medicare Provider No.
    26-0052, FFYs 2015, 2016, 2017, and 2018;

   Metro Knoxville HMA, LLC, Medicare Provider No. 44-0120, FFYs 2015, 2016, 2017
    and 2018;



                                         31
     Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 32 of 47




   Midland County Hospital District d/b/a Midland Memorial Hospital, Medicare Provider
    No. 45-0133, FFYs 2015 and 2016;

   Midwest Regional Medical Center, LLC, d/b/a AllianceHealth Midwest, Medicare
    Provider No. 37-0094, FFYs 2015, 2016, 2017 and 2018;

   Moberly Hospital Company, LLC, Medicare Provider No. 26-0074, FFY 2015;

   Mooresville Hospital Management Associates, LLC, Medicare Provider No. 34-0129,
    FFYs 2015, 2016, 2017, and 2018;

   Munroe HMA Hospital, LLC, Medicare Provider No. 10-0062, FFYs 2015, 2016, 2017,
    and 2018;

   Naples HMA, LLC, Medicare Provider No. 10-0286, FFY 2015;

   Natchez Community Hospital, LLC, d/b/a Merit Health Natchez, Medicare Provider No.
    25-0122, FFYs 2015 and 2016;

   Natchez Hospital Company, LLC, d/b/a Natchez Regional Medical Center, Medicare
    Provider No. 25-0084, FFYs 2017 and 2018;

   National Healthcare of Mt. Vernon, Inc., d/b/a Crossroads Community Hospital,
    Medicare Provider No. 14-0294, FFYs 2015, 2016, and 2017;

   National Healthcare of Newport, Inc., Medicare Provider No. 04-0080, FFY 2015;

   National Healthcare of Leesville, Inc., Medicare Provider No. 19-0164, FFYs 2015,
    2016, 2017, and 2018;

   Navarro Hospital LP, Medicare Provider No. 45-0447, FFYs 2015, 2016, 2017, and
    2018;

   NHCI of Hillsboro, Inc., Medicare Provider No. 45-0192, FFYs 2015, 2016, 2017, and
    2018;

   Northampton Hospital Company, LLC, Medicare Provider No. 39-0162, FFYs 2015,
    2016, and 2017;

   Northwest Arkansas Hospitals, LLC, d/b/a Northwest Medical Center – Springdale,
    Medicare Provider No. 04-0022, FFYs 2015, 2016, 2017, and 2018;




                                         32
     Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 33 of 47




   Northwest Hospital, LLC, Medicare Provider No. 03-0085, FFYs 2015, 2016, 2017, and
    2018;

   Oro Valley Hospital, LLC, d/b/a Northwest Medical Center Oro Valley, Medicare
    Provider No. 03-0114, FFY 2015;

   Osceola SC, LLC, Medicare Provider No. 10-0302, FFYs 2015, 2016, 2017, and 2018;

   OSF Healthcare System d/b/a Ottawa Regional Hospital & Healthcare Center d/b/a OSF
    Saint Elizabeth Medical Center, Medicare Provider No. 14-0110, FFY 2015;

   OSF Healthcare System d/b/a Saint Anthony’s Health Center, Medicare Provider No. 14-
    0052, FFY 2015;

   OSF Healthcare System d/b/a Saint Francis Medical Center, Medicare Provider No. 14-
    0067, FFY 2015;

   OSF Healthcare System d/b/a St. Joseph Medical Center, Medicare Provider No. 14-
    0162, FFY 2015;

   Paintsville Hospital Company, LLC, d/b/a Paul B. Hall Regional Medical Center,
    Medicare Provider No. 18-0078, FFYs 2015, 2016, and 2017;

   Pasco Regional Medical Center, LLC, d/b/a Bayfront Health Dade City, Medicare
    Provider No. 10-0211, FFYs 2015, 2016, 2017, and 2018;

   Payson Hospital Corporation, Medicare Provider No. 03-0033, FFY 2015;

   Petersburg Hospital Company, LLC, Medicare Provider No. 49-0067, FFYs 2015, 2016,
    2017, and 2018;

   Phillips Hospital Corporation, d/b/a Helena Regional Medical Center, Medicare Provider
    No. 04-0085, FFYs 2015, 2016, and 2017;

   Phoenixville Hospital Company, LLC, Medicare Provider No. 39-0127, FFYs 2015,
    2016, and 2017;

   Piedmont Walton Hospital, Inc., Medicare Provider No. 11-0046, FFYs 2015, 2016, and
    2017;

   Piney Woods Healthcare System, LP, Medicare Provider No. 45-0484, FFYs 2015, 2016,
    2017, and 2018;




                                          33
     Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 34 of 47




   Poplar Bluff Regional Medical Center, LLC, Medicare Provider No. 26-0119, FFYs
    2015, 2016, 2017, and 2018;

   Port Charlotte HMA, LLC, d/b/a Bayfront Health Port Charlotte, Medicare Provider No.
    10-0077, FFYs 2015, 2016, 2017, and 2018;

   Porter Hospital, LLC, Medicare Provider No. 15-0035, FFYs 2015, 2016, 2017, and
    2018;

   Pottstown Hospital Company, LLC, Medicare Provider No. 39-0123, FFYs 2015, 2016,
    and 2017;

   QHG of Enterprise, d/b/a Medical Center Enterprise, Medicare Provider No. 01-0049,
    FFYs 2015, 2016, 2017, and 2018;

   QHG of South Carolina, Inc., d/b/a Carolinas Hospital System – Florence, Medicare
    Provider No. 42-0091, FFYs 2015, 2016, 2017, and 2018;

   QHG of South Carolina, Inc., d/b/a Marion County Medical Center, Medicare Provider
    No. 42-0055, FFYs 2015, 2016, 2017, and 2018;

   Rectors and Visitors of The University of Virginia d/b/a University of Virginia Medical
    Center, Medicare Provider No. 49-0009, FFYs 2015, 2016, 2017, and 2018;

   River Oaks Hospital, LLC, d/b/a Merit Health River Oaks, Medicare Provider No. 25-
    0138, FFYs 2015, 2016, 2017, and 2018;

   Riverside Medical Center, Medicare Provider No. 14-0186, FFYs 2015, 2016, 2017, and
    2018;

   Rockledge HMA, LLC, Medicare Provider No. 10-0092, FFYs 2015, 2016, and 2017;

   ROH, LLC, d/b/a Merit Health Woman’s Hospital, Medicare Provider No. 25-0136,
    FFYs 2015, 2016, 2017 and 2018;

   Rose City HMA, LLC, Medicare Provider No. 39-0061, FFYs 2015, 2016, and 2017;

   Roswell Hospital Corporation, Medicare Provider No. 32-0006, FFYs 2015, 2016, 2017,
    and 2018;

   Ruston Louisiana Hospital Company, LLC, d/b/a Northern Louisiana Medical Center,
    Medicare Provider No. 19-0086, FFYs 2015, 2016, 2017, and 2018;




                                          34
     Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 35 of 47




   Salem Hospital Corporation, Medicare Provider No. 31-0091, FFYs 2015, 2016, 2017,
    and 2018;

   San Angelo Hospital, LP, Medicare Provider No. 45-0340, FFYs 2015, 2016, 2017, and
    2018;

   San Miguel Hospital Corporation, Medicare Provider No. 32-0003, FFY 2015;

   Scranton Hospital Company, LLC, Medicare Provider No. 39-0237, FFY 2015;

   Scranton Quincy Hospital Company, LLC, Medicare Provider No. 39-0119, FFYs 2015,
    2016, 2017, and 2018;

   Sebring Hospital Management Associates, LLC, Medicare Provider No. 10-0049, FFYs
    2015, 2016 and 2017;

   Seminole HMA, LLC, d/b/a AllianceHealth Seminole, Medicare Provider No. 37-0229,
    FFYs 2015, 2016, 2017, and 2018;

   Sharon Pennsylvania Hospital Company, LLC, Medicare Provider No. 39-0211, FFYs
    2015, 2016, and 2017;

   Shelbyville Hospital Corporation, d/b/a Tennova Healthcare Shelbyville, Medicare
    Provider No. 44-0137, FFYs 2015, 2016, 2017, and 2018;

   Siloam Springs Arkansas Hospital Company, LLC, Medicare Provider No. 04-0001,
    FFYs 2015, 2016, 2017, and 2018;

   Spokane Valley Washington Hospital Company, LLC, Medicare Provider No. 50-0119,
    FFYs 2015, 2016, and 2017;

   Spokane Washington Hospital Company, LLC, Medicare Provider No. 50-0044, FFYs
    2015, 2016, and 2017;

   St. Joseph Health System, LLC, Medicare Provider No. 15-0047, FFYs 2015, 2016,
    2017, and 2018;

   Statesville HMA, LLC, Medicare Provider No. 34-0144, FFYs 2015, 2016, 2017, and
    2018;

   Sunbury Hospital Company, LLC, Medicare Provider No. 39-0084, FFYs 2015 and
    2016;




                                         35
     Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 36 of 47




   The Health Care Authority of the City of Greenville - LV Stabler Hospital, d/b/a LV
    Stabler Memorial Hospital, Medicare Provider No. 01-0150, FFYs 2015, 2016, and 2017;

   Tomball Texas Hospital Company, LLC, Medicare Provider No. 45-0670, FFYs 2015,
    2016, and 2017;

   Tooele Hospital Corporation, d/b/a Mountain West Medical Center, Medicare Provider
    No. 46-0014, FFYs 2015, 2016, and 2017;

   Triad of Alabama, LLC, Medicare Provider No. 01-0055, FFYs 2015, 2016, 2017, and
    2018;

   Truman Medical Center, Inc., d/b/a Truman Medical Center Hospital Hill, Medicare
    Provider No. 26-0048, FFYs 2015, 2016, 2017, and 2018;

   Truman Medical Center, Inc., d/b/a Truman Medical Center Lakewood, Medicare
    Provider No. 26-0102, FFYs 2015, 2016, 2017, and 2018;

   Tullahoma HMA, LLC, d/b/a Tennova Healthcare – Harton, Medicare Provider No. 44-
    0144, FFYs 2015, 2016, 2017, and 2018;

   Tunkhannock Hospital Company LLC, Medicare Provider No. 39-0192, FFYs 2015,
    2016, 2017, and 2018;

   Van Burne HMA, LLC, d/b/a Sparks Medical Center - Van Buren, Medicare Provider
    No. 04-0018, FFYs 2015, 2016, 2017, and 2018;

   Vicksburg Healthcare, LLC, d/b/a Merit Health River Region, Medicare Provider No. 25-
    0031, FFYs 2015, 2016, 2017, and 2018;

   Victoria of Texas, LP, Medicare Provider No. 45-0147, FFYs 2015, 2016, 2017, and
    2018;

   Warren Ohio Hospital Company, LLC, Medicare Provider No. 36-0055, FFYs 2015,
    2016, and 2017;

   Warsaw Health System, LLC, Medicare Provider No. 15-0133, FFYs 2015, 2016, 2017,
    and 2018;

   Watsonville Hospital Corporation, d/b/a Watsonville Community Hospital, Medicare
    Provider No. 05-0194, FFYs 2015, 2016, and 2017;

   Waukegan Illinois Hospital Company, LLC, d/b/a Vista Medical Center East, Medicare
    Provider No. 14-0084, FFYs 2015, 2016, and 2017;



                                         36
            Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 37 of 47




      Waukegan Illinois Hospital Company, LLC, d/b/a Vista Medical Center West, Medicare
       Provider No. 14-0033, FFY 2017;

      Weatherford Texas Hospital Company, LLC, Medicare Provider No. 45-0203, FFYs
       2015, 2016, and 2017;

      Wesley Health System, LLC, d/b/a Merit Health Wesley, Medicare Provider No. 25-
       0094, FFYs 2015, 2016, 2017, and 2018;

      West Grove Hospital Company, LLC, Medicare Provider No. 39-0220, FFYs 2015, 2016,
       and 2017;

      Wilkes-Barre Hospital Company, LLC, d/b/a Wilkes-Barre General Hospital, Medicare
       Provider No. 39-0137, FFYs 2015, 2016, 2017, and 2018;

      Williamson Memorial Hospital, Medicare Provider No. 51-0077, FFYs 2015, 2016, and
       2017;

      Williamston Hospital Corporation, d/b/a Martin General Hospital, Medicare Provider No.
       34-0133, FFYs 2015, 2016, and 2017;

      Winder HMA, LLC, d/b/a Barrow Regional Medical Center, Medicare Provider No. 11-
       0045, FFYs 2015, 2016, and 2017;

      Women & Children’s Hospital, LLC, d/b/a CHRISTUS Lake Area Hospital, Women And
       Children’s Hospital, Medicare Provider No. 19-0201, FFYs 2015, 2016, and 2017;

      Woodward Health System, LLC, d/b/a AllianceHealth Woodward, Medicare Provider
       No. 37-0002, FFYs 2015 and 2016;

      Yakima HMA, LLC, Medicare Provider No. 50-0037, FFYs 2015, 2016, and 2017;

      Yakima, HMA, LLC, Medicare Provider No. 50-0012, FFYs 2015, 2016, and 2017;

       York Pennsylvania Hospital Company, LLC, Medicare Provider No. 39-0101, FFYs
        2015, 2016, and 2017; and

       Youngstown Ohio Hospital Company, LLC, Medicare Provider No. 36-0141, FFYs
        2015, 2016, and 2017.

       4.       Defendant Alex M. Azar II is the Secretary of the United States Department of

Health and Human Services (“HHS”), and is sued in his official capacity. HHS is the Federal




                                              37
           Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 38 of 47




agency that administers CMS. CMS is the Federal agency to which the Secretary has delegated

administrative authority over the Medicare program, which is established under title XVIII of the

Social Security Act. See 42 U.S.C. § 301 et seq. References to the Secretary herein are meant to

refer to him, his subordinate agencies and officials, and to his official predecessors or successors

as the context requires.

                            III.    JURISDICTION AND VENUE

      5.       This action arises under the Medicare statute, title XVIII of the Social Security

Act, 42 U.S.C § 1395, and the APA, 5 U.S.C. § 551.

      6.       Jurisdiction is proper under 42 U.S.C. §§ 1395oo(a)(1)(A)(ii) and 1395oo(f)(1).

      7.       Venue is proper in this judicial district under 42 U.S.C. § 1395oo(f)(1).

                                    IV.     BACKGROUND

       A.      MEDICARE DSH AND UNCOMPENSATED CARE PAYMENTS

      8.       Part A of the Medicare statute addresses “inpatient hospital services.” 42 U.S.C.

§ l395d(a)(l). Beginning in 1983, the Medicare program pays most hospitals for the operating

costs of inpatient hospital services under the inpatient prospective payment system (“IPPS”). 42

U.S.C. §§ 1395ww(d)(l)-(5); 42 C.F.R. Part 412. Under IPPS, Medicare pays standardized

amounts per discharge, subject to certain payment adjustments. Id.

      9.       The DSH payment is one of those IPPS payment adjustments. See 42 U.S.C.

§ 1395ww(d)(5)(F); 42 C.F.R. § 412.106.         According to statute, a hospital that serves a

disproportionate share of low-income patients is entitled to an upward percentage adjustment to

the standard IPPS rates. See 42 U.S.C. § 1395ww(d)(5)(F); see also 42 C.F.R. § 412.106. A

hospital may qualify for a DSH adjustment based on its “disproportionate patient percentage”



                                                38
            Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 39 of 47




(“DSH patient percentage”). See 42 U.S.C. § 1395ww(d)(5)(F)(i)(I) and (d)(S)(F)(v); 42 C.F.R.

§ 412.106(c)(l).

      10.       Pursuant to changes made in the Affordable Care Act, section 1886(r) of the

Social Security Act requires for “fiscal year 2014 and each subsequent fiscal year” “subsection

(d)” hospitals that would otherwise receive a “disproportionate share payment made under

subsection (d)(5)(F)” receive two separate payments:      (1) 25 percent of the amount they

previously would have received under subsection (d)(5)(F) for Medicare DSH (“empirical DSH”

payments), 42 U.S.C. §§ 1395ww(d)(5)(F)(i) and 1395ww(r)(1); and (2) an additional payment

for the DSH hospital’s proportion of uncompensated care determined as the product of three

factors, 42 U.S.C. §§ 1395ww(d)(5)(F)(i) and 1395ww(r)(2).

      11.       Factor 1 is a pool of funds estimated by CMS at 75 percent of what empirical

DSH payments would have been, absent Affordable Care Act changes.                   42 U.S.C.

§ 1395ww(r)(2)(A).

      12.       Factor 2 then reduces the pool by the percentage change in national uninsured

rates from 2013 to the present year. 42 U.S.C. § 1395ww(r)(2)(B).

      13.       Factor 3 then multiplies the reduced pool by a ratio of each hospital’s

uncompensated care cost compared to all other DSH-eligible hospitals to derive each hospital’s

UCC payments. 42 U.S.C. § 1395ww(r)(2)(C).

      14.          The Secretary implemented the new UCC payment in FFY 2014 rulemaking.

See 78 Fed. Reg. 50496, 50620-47 (Aug. 19, 2013), amending 42 C.F.R. § 412.106(g).

      15.          The Secretary has addressed the calculation of the UCC pool with each

subsequent IPPS rulemaking. See 79 Fed. Reg. 49854, 50008-22 (Aug. 22, 2014); 80 Fed. Reg.



                                              39
            Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 40 of 47




49326, 49515-30 (Aug. 17, 2015); 81 Fed. Reg. 56762, 56946-73 (Aug. 22, 2016); and 82 Fed.

Reg. 37990, 38192-38220 (Aug. 14, 2017). With small variation, the rulemaking largely

carried over the method for calculating UCC payments from the prior years. (More significant

changes occurred with respect to Factor 3; Factor 3 is not at issue in this appeal, and thus not

discussed further.)

       B.       THE MEDICARE APPEALS PROCESS AND PROCEDURAL HISTORY

      16.       Section 1878(a) of the Social Security Act entitles a provider of services under the

Medicare program to a hearing before the Provider Reimbursement Review Board (“PRRB”) if

three prerequisites are met: (i) the provider is dissatisfied with a final determination of the

Secretary as to the amount of the payment under the Medicare Act; (ii) the provider files a

request for hearing within 180 days of the final determination (typically an NPR); and (iii) the

amount in controversy is at least $10,000 for an individual appeal or $50,000 for a group appeal.

42 U.S.C. § 1395oo(a); 42 C.F.R. § 405.1835. If an appeal satisfies these requirements, the

PRRB has jurisdiction to hear the appeal. Id.

      17.       The Plaintiffs challenged the Secretary’s UCC calculation—specifically as to

Factors 1 and 2—pursuant to the procedures set forth at 42 U.S.C. § 1395oo by filing group

appeals to the PRRB within 180 days of the Secretary’s publication in the Federal Register of

the FFYs 2015 through 2018 IPPS rulemakings.

      18.       It is well-settled that the publication of the IPPS rates in the Federal Register is an

appealable final determination under section 1878(a) of the Social Security Act. See Washington

Hosp. Ctr. v. Bowen. 795 F.2d 139, 144-48 (D.C. Cir. 1986). Accordingly, the Secretary’s




                                                  40
            Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 41 of 47




calculation of the UCC pool, as set forth in the FFY 2015 through 2018 IPPS rulemakings, is

itself a final determination from which the Plaintiffs properly appealed.

      19.        Each group appeal well-exceeds $50,000 and each Plaintiffs is dissatisfied with

the Secretary’s calculation of the UCC pool for the given FFY. The Plaintiffs have therefore met

the statutory and regulatory requirements for PRRB jurisdiction.

      20.       In front of the PRRB, the Plaintiffs challenged the Secretary’s calculation of

Factors 1 and 2. Specifically, the Plaintiffs alleged that (1) the Secretary violated the notice and

comment requirements of the Administrative Procedure Act (“APA”) by failing to disclose and

substantiate certain critical assumptions the Secretary relied upon in calculating the UCC pool;

(2), several of the Secretary’s assumptions, which were only disclosed in the final rulemakings,

were factually wrong; and (3) the Secretary acted outside of his authority (i.e., ultra vires) by

counting patient days under Medicare Part C as “days entitled to benefits under Part A” in

calculating the DSH baseline—a vital component of each DSH payment calculation—contrary to

the decision by the D.C. Circuit in Allina Health Servs. v. Sebelius, 746 F.2d 1102, 1111 (D.C.

Cir. 2014), which vacated CMS’s regulatory policy interpreting patient days under Part C as

“days entitled to benefits under Part A.”

      21.       The PRRB dismissed Plaintiffs’ appeals based on its conclusion that the claims

are precluded from review by 42 U.S.C. § 1395ww(r)(3). Section 1395ww(r)(3) precludes

administrative and judicial review of certain limited elements of the UCC payment calculation—

“estimates of the Secretary” and “periods selected by the Secretary.”

      22.       The PRRB dismissed the following appeals:




                                                41
  Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 42 of 47




(a)   Community HS FFY 2015 Uncompensated Care Pool CIRP Group, PRRB Case
      No. 15-1134GC, Exhibit 1;

(b)   K&S FFY 2015 Uncompensated Care Pool Calculation Group, PRRB Case No.
      15-1216G, Exhibit 1;

(c)   Carilion Clinic FFY 2016 Uncompensated Care Pool Calculation CIRP Group,
      PRRB Case No. 16-0753GC, Exhibit 1;

(d)   Carilion Clinic FFY 2017 Uncompensated Care Pool Calculation CIRP Group,
      PRRB Case No. 17-1041GC, Exhibit 1;

(e)   King & Spalding Quorum FFY 2017 Uncompensated Care Pool Calculation CIRP
      Group, PRRB Case No. 17-1150GC, Exhibit 1;

(f)   King & Spalding FFY 2017 Uncompensated Care Pool Calculation Group, PRRB
      Case No. 17-1151G, Exhibit 1;

(g)   King & Spalding 2018 Uncompensated Care Pool Calculation Group, PRRB Case
      No. 18-0622G, Exhibit 1;

(h)   Truman Medical Centers FFY 2015 Uncompensated Care Pool Calc. CIRP
      Group, PRRB Case No. 15-1199GC, Exhibit 2;

(i)   Carilion Clinic FFY 2015 Uncompensated Care Pool Calculation CIRP Group,
      PRRB Case No. 15-1200GC, Exhibit 2;

(j)   Mercy Health FFY 2015 Uncompensated Care Pool Calculation CIRP Group,
      PRRB Case No. 15-1201GC, Exhibit 2;

(k)   Truman Medical Centers FFY 2016 Uncompensated Care Pool Calculation CIRP
      Group, PRRB Case No. 16-0750GC, Exhibit 2;

(l)   Mercy Health FFY 2016 Uncompensated Care Pool Calculation CIRP Group,
      PRRB Case No. 16-0751GC, Exhibit 2;

(m)   King & Spalding FFY 2016 Uncompensated Care Pool Calculation Group, PRRB
      Case No. 16-0768G, Exhibit 2;

(n)   Community Health Systems FFY 2016 Uncompensated Care Pool Calculation
      CIRP Group, PRRB Case No. 16-0769GC, Exhibit 2;

(o)   Community Health Systems FFY 2017 Uncompensated Care Pool Calculation
      CIRP Group, PRRB Case No. 17-1042GC, Exhibit 2;




                                  42
            Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 43 of 47




       (p)      King & Spalding Mercy Health FFY 2017 Uncompensated Care Pool Calculation
                CIRP Group, PRRB Case No. 17-1152GC, Exhibit 2;

       (q)      King & Spalding Truman Medical Centers FFY 2017 Uncompensated Care Pool
                Calculation CIRP Group, PRRB Case No. 17-1153GC, Exhibit 2;

       (r)      Community Health Systems FFY 2018 Uncompensated Care Pool Calculation
                CIRP Group, PRRB Case No. 18-0447GC, Exhibit 2;

       (s)      Truman Medical Centers FFY 2018 Uncompensated Care Pool Calculation CIRP
                Group, PRRB Case No. 18-0448GC;

       (t)      Mercy Health FFY 2018 Uncompensated Care Pool Calculation CIRP Group,
                PRRB Case No. 18-0528GC, Exhibit 2; and

       (u)      OSF HC FFY 2015 Uncompensated Care Pool Calculation CIRP Group, PRRB
                Case No. 15-1197GC, Exhibit 3.



      23.       The Plaintiffs now file this civil action within 60 days of the PRRB’s dismissal

decisions, and claim that the Secretary has inappropriately applied the statutory preclusion of

review provision found at 42 U.S.C. § 1395ww(r)(3) to these cases.

      24.       The Medicare statute provides for judicial review of final decisions of the

Secretary under the applicable provisions of the APA. 42 U.S.C. § 1395oo(f)(1).

      25.       The applicable provision of the APA provide that the “reviewing court shall . . .

hold unlawful and set aside agency action, findings, and conclusions found to be (A) arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law; (B) contrary to

constitutional right, power, privilege, or immunity; (C) in excess of statutory jurisdiction,

authority, or limitations, or short of statutory right; (D) without observance of procedure required

by law; [or] (E) unsupported by substantial evidence[.]” 5 U.S.C. § 706(2). The Secretary’s




                                                43
               Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 44 of 47




decision, as reflected by the PRRB’s dismissals, is unlawful and should be set aside for at least

the substantive and procedural reasons set forth below.

                                          COUNT I
                        Violation of the Administrative Procedure Act
          Agency Action Not In Accordance with Law, In Excess of Statutory Authority

         26.       The allegations set forth in paragraphs 1 through 25 are incorporated by reference

as if fully set forth herein.

         27.       The APA permits judicial review of agency actions, findings, and conclusions that

are “not in accordance with law” or are “in excess of statutory jurisdiction, authority, or

limitations.” 5 U.S.C. §§ 706(2)(A), 706(2)(C).

         28.       The Secretary’s PRRB’s application of 42 U.S.C. § 1395ww(r)(3) is unlawful

because it violates the plain meaning of the Medicare DSH statute regarding the phrases

“estimates of the Secretary” and “periods selected by the Secretary.”

         29.       The Secretary’s PRRB erred in dismissing the Plaintiffs’ claims that do not fall

into these narrow categories. Specifically, this statutory preclusion of review provision does not

apply to the Plaintiffs’ claims that the Secretary failed to comply with the notice and comment

procedures of the APA; nor does it apply to the Plaintiffs’ claims that the Secretary acted ultra

vires.     Neither of these relate to “estimates” or “periods” for purposes of the UCC pool

calculation.

         30.       Assuming arguendo that 42 U.S.C. § 1395ww(r)(3) protected the substance of the

Secretary’s UCC calculations from review, it does not foreclose review of the procedures that he

is required to follow in the rulemaking that implement those calculations. See Bowen v. Mich.

Acad. of Family Physicians, 476 U.S. 667, 675-76 (1986) (statute precluding judicial review of



                                                   44
            Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 45 of 47




agency determination did not preclude review of the validity of the underlying rulemaking);

Humana of S.C., Inc. v. Califano, 590 F.2d 1070, 1080 (D.C. Cir. 1978) (preclusive statute did

not bar review of a claim brought under the APA “to vindicate an interest in procedural

regularity.”).

      31.        Furthermore, 42 U.S.C. § 1395ww(r)(3) does not excuse the Secretary from

acting within the bounds of his authority; that is, the Secretary may not act ultra vires. “Even

where Congress is understood to have precluded review . . . the case law in this circuit is clear

that judicial review is available when an agency acts ultra vires.” Aid Ass’n for Lutherans v.

U.S. Postal Service, 321 F.3d 1166, 1172-73 (D.C. Cir. 2003); see also Dart v. United States,

848 F.2d 217, 221 (D.C. Cir. 1988) (“Judicial review is favored when an agency is charged with

acting beyond its authority.”); Amgen v. Smith, 357 F.3d 103, 113 (D.C. Cir. 2003) (explaining

that a court “must determine whether the challenged action is of the short shielded from review”

and that “the determination of whether the court has jurisdiction is intertwined with the question

of whether the agency has authority for the challenged action”) (emphasis added). Here, the

Secretary has failed to adhere to the binding decision of the D.C. Circuit in Allina, as has

continued to treat Part C days as days “entitled to benefits under Part A” in calculating the

baseline of the UCC pool, which results in a significant and wholesale reduction in payment.

                                        COUNT II
                      Violation of the Administrative Procedure Act
        Agency Action Not In Accordance with Law, In Excess of Statutory Authority


      32.        The allegations set forth in paragraphs 1 through 31 are incorporated by reference

as if fully set forth herein.




                                                 45
           Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 46 of 47




     33.       The APA permits judicial review of agency actions, findings, and conclusions that

are “contrary to constitutional right, power, privilege, or immunity.” 5 U.S.C. § 706(2)(B).

     34.       The Secretary’s action through the PRRB’s denial of jurisdiction is invalid, and

should be set aside because it raises serious constitutional concerns. Congress may “make

exceptions to the historic practice whereby courts review agency action” only “[s]ubject to

constitutional constraints,” Bowen v. Mich. Acad. of Family Physicians, 476 U.S. 667, 672-73

(1986), and deprivation of all review raises “serious constitutional question[s],” id. at 681 n.12

(internal quotation marks omitted). “Separate-of-powers concerns” also “caution [courts] against

reading legislation, absent clear statement, to place in executive hands authority to remove cases

from the Judiciary’s domain.” Kucana v. Holder, 558 U.S. 233, 237 (2010).

                                 V.      RELIEF REQUESTED

     35.       The Plaintiffs request an Order:

            (a) Declaring invalid setting aside the final decisions precluding administrative and

               judicial review of the Plaintiffs’ appeals relating to their UCC payments for

               FFYs 2015 through 2018

            (b) Remanding this matter to the Secretary’s PRRB for further proceedings on the

               merits of the Plaintiffs’ claims;

            (c) Requiring the Secretary to pay legal fees and cost of suit incurred by the

               Plaintiffs; and

            (d) Providing such other relief as the Court may consider appropriate.




                                                   46
        Case 1:18-cv-02310-ABJ Document 1 Filed 10/05/18 Page 47 of 47




                                    Respectfully submitted,


                                    /s/ Daniel J. Hettich_
                                    Daniel J. Hettich
                                      D.C. Bar No. 975262
                                    Mark D. Polston
                                      D.C. Bar No. 431233
                                    Elizabeth N. Swayne
                                      D.C. Bar No. 1029380
                                    KING & SPALDING LLP
                                    1700 Pennsylvania Avenue, N.W.
                                    Suite 200
                                    Washington, D.C. 20006
                                    (202) 737-0500 (phone)
                                    202.626.3737 (fax)
                                    DHettich@kslaw.com
                                    MPolston@kslaw.com
                                    ESwayne@kslaw.com

                                    Attorneys for Plaintiffs



Date: October 5, 2018




                                      47
